MEMORANDUM **
Azucena Morales Ortega petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s (“IJ”) decision denying petitioner’s motion to terminate and finding her removable because she engaged in alien smuggling in violation of 8 U.S.C. § 1182(a)(6)(E)(i).
We review the BIA’s findings of fact for substantial evidence. See Moran v. Ashcroft, 395 F.3d 1089 (9th Cir.2005). In addition, as the BIA accepted the IJ’s findings of fact, we review the IJ’s deci*611sion, as part of the BIA’s. See Alarcon-Serrano v. INS, 220 F.3d 1116 (9th Cir. 2000). Petitioner testified that she was aware that her cousin, the smuggled alien, lacked legal documentation to cross the border, she told her cousin to lay down and covered him with a blanket after an immigration officer entered their van for inspection. Thus, the record provides substantial evidence to support the BIA’s conclusion that petitioner was removable under 8 U.S.C. § 1182(a)(6)(E)(i). See Moran v. Ashcroft, 395 F.3d 1089 (9th Cir. 2005).
The petition for review and motion for stay of removal fail to raise any legal arguments regarding the BIA’s decision. The respondent filed a motion for summary disposition which petitioner has not opposed. Because petitioner has failed to raise a challenge to the BIA’s decision, respondent’s unopposed motion for summary disposition is granted. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.